OPINION — AG — ** COMMUNITY SALE — LICENSE ** A COMMUNITY SALE LICENSE ISSUED UNDER AUTHORITY OF 4 O.S. 365 [4-365], AUTHORIZES ONLY THE PARTICULAR "PERSON" NAMED THEREIN AS LICENSEE (WHETHER AN ORGANIZATION, FIRM, PARTNERSHIP, OR CORPORATION) TO OPERATE, CONDUCT AND MAINTAIN A "COMMUNITY SALE" AS THAT TERM IS DEFINED IN SAID ACT; AND THAT NEITHER SUCH A LICENSE NOR ANY INTEREST THEREIN NOR ANY PART THEREOF MAY LEGALLY BE ASSIGNED OR TRANSFERRED TO ANY OTHER INDIVIDUAL, FIRM, PARTNERSHIP, ASSOCIATION, ORGANIZATION OR CORPORATION. (SURETY BOND, AGRICULTURE, AUCTION) CITE: 4 O.S. 365 [4-365], 4 O.S. 366 [4-366], 4 O.S. 367 [4-367] (JAMES C. HARKIN)